NETERER, District Judge.
The finding of the Commissioner of Immigration and Secretary of Labor, there being some evidence, must be sustained. It is not for the court to weigh the testimony.
The birth certificate filed fourteen or fifteen years after the birth is of no probative value, Nagle v. Dong Ming (C. C. A.) 26 F.(2d) 438; and pregnant is this conclusion as to the fact by the statement of the doctor that he had no data from which to register this birth and that no one caused him to register it at that late date, and that he did not know the party registered, nor have any record in his possession to show the birth. This information was given by the doctor May 1, 1914, and the petitioner is alleged to have been born January 6, 1897. The certificate was made December 23, 1911.
In addition to the contradictory and unsatisfactory evidence presented at the former hearing of the petitioner and his brother, Seen Ban, it is shown that two Chinese, Chung You and Kam Fat, on May 7, 1914, identified the photograph of Sen Jan, alleged father of the petitioner, and claimed to have known him for over twenty-five years, had business relations with him, and knew him and his wife well in Bakersfield, Cal., alleged place of birth, and said that Sen Jan had no family, “No, there was just him and his wife.”
The petitioner must rest upon the proofs presented in this case, and, if some evidence supports the finding of the Commissioner of Immigration and Secretary of Labor, in the absence of flagrant error, the finding is conclusive. United States ex rel. Vajtauer v. Commissioner of Immigration, 273 U. S. 103, 47 S. Ct. 302, 71 L. Ed. 560. See, also, United States ex rel. Leong Ding v. Brough (C. C. A.) 22 F.(2d) 926; Chin Yow v. United States, 208 U. S. 8, 28 S. Ct. 201, 52 L. Ed. 369; Low Wah Suey v. Backus, 225 U. S. 460, 32 S. Ct. 734, 56 L. Ed. 1165. Judge Wilbur, for the court, in Gung You v. Nagle (C. C. A.) 34 F.(2d) 848, said at page 851:
“The present statement of the rule is that the courts will only interfere in such plain eases of flagrant disregard of fundamental principles of justice as constitute a denial of due process of law.
“The courts are powerless to interfere with conclusions of the immigration authorities and can only deal T^ith cases where the principles of justice have been flagrantly outraged. * * * ”
Upon the entire record in this ease, the writ must be denied.